UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2479


DEON JERMAINE BURGESS,

                    Plaintiff - Appellant,

             v.

BRENDALL K. MATHIS, Police Officer; WILLIAM REECE, Supervisory Sgt;
EDGAR V. GUTHRO, Officer; REGINALD L. NOWAK, Supervisor,

                    Defendants - Appellees,

             and

SPARTANBURG CITY POLICE DEPARTMENT,

                    Defendant.


Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:17-cv-03343-HMH)


Submitted: May 16, 2019                                           Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Deon Jermaine Burgess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deon Jermaine Burgess seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation to grant Defendants’ motion for summary judgment

in Burgess’ 42 U.S.C. § 1983 (2012) civil rights action. We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s final order was entered on the docket on November 8, 2018.

Burgess’ notice of appeal was not received for filing by the district court until December

12, 2018. * Because Burgess failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




       *
        Because Burgess was not incarcerated when he filed the notice of appeal, Fed. R.
App. P. 4(c), the so-called “prison mailbox rule,” is not applicable in this case.


                                              2